       Case 2:19-cv-10073-GGG-DPC Document 35 Filed 02/26/21 Page 1 of 9




                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF LOUISIANA

    MARIA DUGAS                                                                 CIVIL ACTION
    AND PAUL DUGAS
                                                                                   NO: 19-10073
    VERSUS
                                                                                 SECTION: T(2)
    JAMEY FONTENOT, STEPHEN
    JOLLY, VINCENT DIFAZIO, DAVID
    MELANCON, CHIEF BRYAN P.
    ZERINGUE, THIBODAUX POLICE
    DEPARTMENT, AND THE CITY OF
    THIBODAUX
                                             ORDER

         Before the Court is a Motion for Summary Judgment 1 filed by, Jamey Fontenot (“Captain

Fontenot”), Stephen Jolly (“Officer Jolly”), Vincent Distefano, incorrectly referred to as Vincent

Difazio, (“Officer Distefano”), David Melancon (“Officer Melancon”), Chief Bryan P. Zeringue

(“Chief Zeringue”)(collectively, “Officers”), the Thibodaux Police Department (“TPD”) and the

City of Thibodaux (“the City”) (collectively, “Defendants”). Maria Dugas (“Plaintiff”) and her

husband Paul Dugas filed an opposition.2 For the following reasons, the Motion for Summary

Judgment 3 is GRANTED.

                                        BACKGROUND

     The incident at issue occurred on May 5, 2018, at the Thibodaux Fireman’s Fair on Tiger Drive

in Thibodaux. 4 Plaintiff claims she was walking to her vehicle to leave the fair when her husband

stopped to answer a call. 5 While waiting, Plaintiff watched TPD officers talk to a crowd of people

about drone activity on the fair grounds.6 Plaintiff claims that, although she stood away from the



1
  R. Doc. 20-3.
2
  R. Doc. 27.
3
  R. Docs. 20-3.
4
  Id at 1.
5
  Id.
6
  Id.


                                                1
       Case 2:19-cv-10073-GGG-DPC Document 35 Filed 02/26/21 Page 2 of 9




crowd, Officers Fontenot and Jolly came up to her and informed her she needed to leave the area. 7

Officer Jolly told her she needed to exit at the Tiger Drive gate, but Plaintiff explained that her

vehicle was parked on the opposite side of the lot and she would leave through the exit nearest to

her car.8 Officer Jolly then allegedly pushed Plaintiff to the Tiger Drive exit, handcuffed her, and

seized her cellphone. 9 Plaintiff states she was taken to a tent, detained for several hours, prohibited

from speaking to an attorney, and observed an officer looking through her cell phone. 10

    Defendants contend that while investigating the drone activity, the officers took the individual

with the drone, along with some other individuals, to the police tent for questioning, where Plaintiff

intervened in their investigation.11 Defendants claim that Plaintiff kept offering her opinions about

the investigation, speaking over the officers, and also tried to instruct the Officers on what should

be done. 12 It is undisputed that Plaintiff was not known to any of the individuals being questioned

about the drone.13 Officers Distefano and Jolly repeatedly asked Plaintiff to leave the area, and

when Plaintiff did not comply, they instructed her to leave the fairgrounds.14 Officers Distefano

and Jolly tried to escort Plaintiff to her vehicle but Plaintiff resisted leaving, stopped multiple

times, and attempted to turn around and talk to other individuals.15 Because Plaintiff would not

leave the fairgrounds when asked to do so, the Officers seized her cellphone, handcuffed her, and

escorted her back to the tent. 16 Defendants state they informed Plaintiff of her rights, let her speak




7
  Id at 2.
8
  Id.
9
  Id.
10
   R. Doc. 1, p. 4.
11
   R. Doc. 20-3, p. 2.
12
   Id at 3.
13
   R. Doc. 20-3, p. 3.
14
   Id.
15
   Id.
16
   Id.


                                                   2
       Case 2:19-cv-10073-GGG-DPC Document 35 Filed 02/26/21 Page 3 of 9




to an attorney, returned her cell phone, and released her with a summons for “Remaining after

being Forbidden.”17 The charge was eventually dismissed. 18

     Plaintiff brought suit pursuant to 42 U.S.C. §1983 et seq., alleging that the Officers, TPD, and

the City’s actions violated the Fourth Amendment and the Due Process Clause of the Fourteenth

Amendment. 19 Defendants have moved for summary judgment, asserting that Plaintiff has no

evidence that her constitutional rights were violated by a policy, practice or custom of the City of

Thibodaux and/or the Thibodaux Police Department, that defendant officers are protected by

qualified immunity, and that Plaintiff cannot meet her burden to establish either the officers

violated a constitutional right or the officers’ actions were objectively unreasonable in light of law

clearly established at the time of the misconduct.20

                                          LAW AND ANALYSIS

     Under Federal Rule of Civil Procedure 56, summary judgment is appropriate “if the pleadings,

the discovery and disclosure materials on file, and any affidavits show that there is no genuine

issue as to any material fact and that the movant is entitled to judgment as a matter of law." 21 No

genuine issue of material fact exists if the record, taken as a whole, could not lead a rational trier

of fact to find for the non-moving party.22 A genuine issue of fact exists only “if the evidence is

such that a reasonable jury could return a verdict for the non-moving party.”23 Courts must view

the facts and draw reasonable inferences in the light most favorable to the non-moving party.24

The moving party bears the initial burden of showing the court the absence of any genuine issue



17
   Id at 4.
18
   R. Doc. 27, p. 2.
19
   R. Doc. 1, p.1, ¶1.
20
   R. Doc. 20-3, pp.1-2.
21
   Fed. R. Civ. P. 56(c)(2).
22
   Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 587 (1986).
23
   Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986).
24
   Scott v. Harris, 550 U.S. 372, 378 (2007).


                                                         3
       Case 2:19-cv-10073-GGG-DPC Document 35 Filed 02/26/21 Page 4 of 9




of material fact.25 If the moving party meets this initial burden, the burden then shifts to the non-

moving party to establish the existence of a genuine issue of material fact by showing that there is

more than some doubt as to the material facts. 26 “A party cannot defeat summary judgment with

conclusory allegations, unsubstantiated assertions, or only a scintilla of evidence.” 27

                                              a. Qualified Immunity

         Claims brought under §1983 which seek damages from defendants in their individual

capacities are subject to the affirmative defense of qualified immunity. 28 Qualified immunity

protects government officials “from liability for civil damages insofar as their conduct does not

violate clearly established statutory or constitutional rights of which a reasonable person would

have known.” 29 This doctrine protects “all but the plainly incompetent or those who knowingly

violate the law” and courts will not deny immunity unless the existing precedent places the

statutory or constitutional question beyond debate.30 A plaintiff who seeks to overcome a qualified

immunity defense must show (1) that the official committed a violation of a constitutional right;

and (2) that the official’s actions were “objectively reasonable” in light of a law which was “clearly

established” at the time of the alleged violation.31

         Defendants have raised a qualified immunity defense; thus, the burden is on the Plaintiff

to demonstrate that the Officers are not entitled to qualified immunity.32 Here, Plaintiff fails to




25
   Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986).
26
   Matsushita, 477 U.S. at 585-87.
27
   Little v. Liquid Air Corp., 37 F.3d 1069, 1075 (5th Cir. 1994).
28
   Club Retro L.L.C. v. Hilton, 568 F.3d 181, 194 (5th Cir. 2009).
29
   Harlow v. Fitzgerald, 457 U.S. 800, 818 (1982).
30
   See Morgan v. Swanson, 659 F.3d 359, 371 (5th Cir. 2011)(citing Malley v. Briggs, 475 U.S. 335, 341 (1986);
Ashcroft v. al-Kidd, 563 U.S. 731, 741 (2011)).
31
   Brown v. Callahan, 623 F.3d 249, 253 (5th Cir. 2010). See also Anderson v. Creighton, 483U.S. 635, 640 (1987).
32
   Bennett v. City of Grand Prairie, Tex., 883 F.2d 400, 408 (5th Cir. 1989). A qualified immunity defense alters the
usual summary judgment burden of proof. Brown v. Callahan, 623 F. 3d 249, 253 (5th Cir. 2010). Once an official
pleads the defense, the burden then shifts to the plaintiff, who must rebut the defense by establishing a genuine fact
issue as to whether the official’s allegedly wrongful conduct violated clearly established law. Id.


                                                          4
       Case 2:19-cv-10073-GGG-DPC Document 35 Filed 02/26/21 Page 5 of 9




establish that the Officers committed a violation of a constitutional right. In her opposition,

Plaintiff states that the Officers violated her Fourth and Fourteenth Amendment rights, alleging

that the arrest, detention, and prosecution were without probable cause because it was either

unclear whether Plaintiff interfered with the investigation, whether the Officers had the authority

to order Plaintiff to leave the fair, or whether trying to leave from a different gate was refusal to

leave the fair grounds. 33 Probable cause is determined by the totality of the facts and circumstances

within a police officer’s knowledge at the moment of arrest which are sufficient for a reasonable

to person to conclude that the suspect had committed or was committing an offense. 34 “Even law

enforcement officials who reasonably but mistakenly conclude that probable cause is present are

entitled to immunity.” 35 Thus, this Court must determine whether the facts, viewed in a light most

favorable to Plaintiff, support a finding that no reasonable officer would have believed probable

cause existed to detain Plaintiff in violation of the Thibodaux City Ordinance (“TCO”) 7-63.3,

Entry on or Remaining in Places after Being Forbidden.

         The undisputed facts presented by both parties establish that the Officers had probable

cause to arrest Plaintiff and issue a citation because she refused to leave the fairgrounds after the

Officers asked her to do so. Plaintiff argues that the Officers arrested her merely because she

wanted to inform her husband that she needed to leave. 36 However, in her deposition, Plaintiff

admits that she saw a body camera video of the incident where she stated “[t]hey were asking me

to leave and I said, no.”37 TCO Sec. 7-63.3 states that no person without authority shall remain or

attempt to remain, in or on immovable property, which belongs to another, after having been




33
   R. Doc. 27, p. 10.
34
   Glenn v. City of Tyler, 242 F.3d 307 (5th Cir. 2001).
35
   Hunter v. Bryant, 502 U.S. 224, 227 (1991).
36
   R. Doc. 27, p. 5.
37
   Plaintiff’s Dep. (¶23-25).


                                                           5
       Case 2:19-cv-10073-GGG-DPC Document 35 Filed 02/26/21 Page 6 of 9




forbidden to do so. 38 Because Plaintiff refused to leave the fairgrounds after having been told to

do so, the Officers did not unlawfully arrest her and, furthermore, they reasonably believed that

the arrest was constitutional pursuant to TCO 7-63.3. Because the Officers had probable cause to

arrest Plaintiff, they did not violate a clearly-established constitutional right and, as such, are

entitled to qualified immunity.39

         Plaintiff also argues that the Officers and the TPD did not have the authority or apparent

authority to order Plaintiff to leave the fairgrounds. However, Defendants point to the affidavit of

the then President of the Thibodeaux Volunteer Fire Department, who stated that the department

“procures the services of the Thibodeaux Police Department and the Lafourche Parish Sheriff’s

Officer and authorizes them to provide security” for the event.40 There is no summary judgment

evidence presented to show that this statement is disputed. Police officers are entitled to assert a

defense of official immunity under section §1983 based on the officer's reasonable belief that his

or her actions were lawful and within the scope of his or her authority when the allegedly wrongful

acts occurred. 41 Once the official has established that he or she acted within the scope of his or her

authority, the burden shifts to the plaintiff to show that the official lacked good faith. 42 To

overcome a qualified immunity defense, the plaintiff must establish that the official’s allegedly

wrongful conduct violated clearly established law.43

         The Court finds there is no genuine dispute either that the Officers did not violate a clearly

established law or that they acted reasonably when they arrested Plaintiff for failing to leave the


38
   Thibodaux City Ordinance Sec. 7-63.3
39
   Regarding the seizure of Plaintiff’s phone, because the arrest was lawful, seizure of the cell phone was lawful
incident to the arrest. See Riley v. California, 573 S.Ct. 373, 401-03 (2014). Although Plaintiff contends her phone
was unlawfully searched, the Court agrees with Defendants that she has not identified any of the defendant officers
as conducting such a search. See R. Doc. 20-3, pp. 12-13.
40
   R. Doc. 20-4.
41
   Barker v. Norman, 651 F.2d 1107, 1121 (5th Cir. 1981).
42
   Id.
43
   Saldana v. Garza, 684 F.2d 1159, 1163 (5th Cir. 1982).


                                                          6
       Case 2:19-cv-10073-GGG-DPC Document 35 Filed 02/26/21 Page 7 of 9




fairgrounds when asked to do so. Because the Fire Department had authorized the TPD to provide

security services for the fair, asking a patron to leave the fairgrounds certainly falls within the

scope of an officer’s authority when providing security services. Because Plaintiff has raised only

the issue of the Officers’ scope of authority and has failed to provide other grounds that the Officers

lacked good faith in arresting Plaintiff, it follows that the Officers acted reasonably and within the

scope of their authority and, therefore, they did not violate clearly established law. Accordingly,

the Officers are entitled to qualified immunity.

                                                  b. §1983 claims

     Section §1983 imposes liability on anyone who, “under color of state law, deprives a person

‘of rights, privileges, or immunities secured by the Constitution and laws.” 44 Suits against state

officials in their official capacities are treated as a suit against the state. 45 Because the real party

in interest in an official capacity suit is the governmental entity and not the named individual, the

“entity’s ‘policy or custom’ must have played a part in the violation of federal law.”46 In Will v.

Michigan Dept. of State Police, the Supreme Court held that “neither a state nor its officials acting

in their official capacities are ‘persons’ under §1983.” 47 Thus, the claims against the Officers are

treated as a suit against the City and the TPD and the Officers cannot be held liable in their official

capacities.

     Under section §1983, a municipality cannot be held liable under a respondeat superior theory,

but it may be held liable when execution of a government’s official “policy or custom” inflicts the

injury. 48 A city is only liable where there is a deliberate or conscious choice made by a




44
   Blessing v. Freestone, 520 U.S. 329, 340 (1997).
45
   Hafer v. Melo, et al, 502 U.S. 21, 25 (1991).
46
   Kentucky v. Graham, 473 U.S. 159, 166 (1985).
47
   Will v. Michigan Dept. of State Police, 491 U.S. 58, 71 (1989).
48
   Monell v. Dep’t of Soc. Servs. Of City of New York, 436 U.S. 658, 691, 694 (1978).


                                                         7
       Case 2:19-cv-10073-GGG-DPC Document 35 Filed 02/26/21 Page 8 of 9




municipality. 49 Requiring a plaintiff to identify an official policy ensures that municipalities will

be held liable only for constitutional violations that result from the decisions of government

officials whose acts can be fairly attributed to the municipality.50

     To establish an official policy, a plaintiff may point to a policy statement promulgated by an

official policy maker or to “a persistent widespread practice of city officials or employees, which,

although not authorized by an officially adopted and promulgated policy, is so common and well-

settled as to constitute a custom that fairly represents a municipal policy.” 51 To establish the

existence of a custom or policy, a plaintiff must allege that the unconstitutional conduct occurred

in cases other than their own or, in rare circumstances, that the final policymaker took a single

unconstitutional action.52

     Here, Plaintiff has offered no evidence to show that the City or TPD failed to train their

employees adequately 53 or that any official policy existed which established a persistent and

widespread practice whereby the Officers committed constitutional violations that could fairly be

attributed to the TPD or the City. Moreover, Plaintiff also fails to point to other instances where

the TPD or its officers engaged in the same or similar alleged misconduct as Plaintiff alleges here.

As such, Plaintiff does not state a cognizable §1983 claim against the TPD or the City. 54


49
   Goodman v. Harris County, 571 F.3d 388, 396 (5th Cir. 2009). See e.g., Monell, 436 U.S. at 694 (stating that
municipal liability requires a policy maker; an official policy; and a violation of constitutional rights through a
policy or custom); Piotrowski v. City of Houston, 237 F.3d 567, 578 (5th Cir. 2001)(stating that isolated actions
almost never trigger liability); City of Canton v. Harris, 489 U.S. 378, 389 (1989)(stating that §1983 liability
attaches where a deliberate choice to follow a course of action is made from various alternatives by policy makers).
50
   Bryan Cty. Comm’rs v. Brown, 520 U.S. 397, 404-05 (1997).
51
   Zarnow v. City of Wichita Falls, Tex., 614 F.3d 161, 169 (5th Cir. 2010).
52
   Id.
53
   For a §1983 claim for failure to supervise or train to survive dismissal, the plaintiff must demonstrate that “(1) the
supervisor either failed to supervise or train the subordinate official; (2) a causal link exists between the failure to
train or supervise and the violation of the plaintiff’s rights; and (3) the failure to train or supervise amounts to
deliberate indifference.” Smith v. Brenoettsy, 158 F.3d 908, 911-12 (5th Cir. 1998). As discussed above, the Court
finds there has been no violation of the Plaintiff’s constitutional rights.
54
   Plaintiff’s husband asserted loss of consortium, services, and society as a result of the injuries sustained by his
wife. R. Doc. 1. However, because Plaintiff has dropped her injury claim, R. Doc. 20, Exhibit E., her husband’s
claims fall and will also be dismissed.


                                                            8
         Case 2:19-cv-10073-GGG-DPC Document 35 Filed 02/26/21 Page 9 of 9




                                         CONCLUSION

           Accordingly, for the foregoing reasons, IT IS ORDERED that Defendants’ Motion for

Summary Judgment55 is GRANTED, and that Plaintiffs’ claims are dismissed with prejudice.

           New Orleans, Louisiana, this ______
                                         26th day of February 2021.




                                                      GREG GERARD GUIDRY
                                                    UNITED STATES DISTRICT JUDGE




55
     R. Docs. 20-3.


                                                9
